Citation Nr: 1100819	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
hands and fingers due to cold injuries.  

2.  Entitlement to service connection for arthritis of the left 
elbow due to cold injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision in which the RO denied 
entitlement to service connection for osteoarthritis of the hands 
and fingers due to cold injuries and entitlement to service 
connection for arthritis of the left elbow due to cold injury.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law Judge.  A copy of the 
hearing transcript has been reviewed and associated with the 
claims file.


REMAND

The Veteran alleges that he developed osteoarthritis of the hands 
and fingers and arthritis of the left elbow as a result of a cold 
injury sustained while serving on active duty.  The Board has 
determined that further development of the Veteran's claims is 
warranted.  

At his November 2010 hearing, the Veteran testified that at his 
May 2008 VA examination, the examiner never physically examined 
the Veteran and did not elicit information from the Veteran about 
his arms and hands.  The Veteran felt that perhaps some of his 
complaints and conditions were overlooked at the examination.  

In addition, the Veteran testified that symptoms of his 
osteoarthritis of the hands and fingers and arthritis of the left 
elbow began in service, when he was exposed to cold temperatures 
for a prolonged period of time, and have continued since that 
time.  He specifically stressed that he had difficulty with his 
hands, fingers, and elbow long before he was ever diagnosed with 
arthritis.  He described his difficulty as stiffness and pain, 
which often made it difficult for him to work with his hands.

Given that the Veteran is competent to testify as to continuity 
of symptomatology and the fact that the Veteran has alleged that 
he was not given an adequate VA examination, the Veteran should 
be afforded another VA examination in order for the Veteran's lay 
testimony to be taken into account and an adequate physical 
examination to occur.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an examination 
for the purpose of ascertaining whether any 
current osteoarthritis of hand and fingers 
and arthritis of the left elbow had its onset 
in service or is otherwise etiologically 
related to the Veteran's active military 
service.  The examiner should specifically 
offer an opinion as to whether it is at 
likely as not (50 percent probability or 
greater) that the Veteran's 
osteoarthritis/arthritis first manifested 
during his period of active service, or is 
otherwise related to the cold injuries the 
Veteran is presumed to have sustained while 
on active duty.  In this regard, the examiner 
should consider and discuss the Veteran's 
reports of continued exposure to cold 
temperatures as a combat Veteran and the 
Veteran's statements regarding continuity of 
symptoms in the years following his 
separation from service.  The examiner should 
also consider the Veteran's and his son's 
statements regarding the Veteran having had 
difficulty with movement of his hands and 
fingers long before he was diagnosed with 
osteoarthritis.

If the requested opinion cannot be proffered 
without conducting additional studies 
regarding the etiology of the Veteran's 
osteoarthritis/ arthritis, such studies must 
be scheduled, and an opinion rendered 
following the completion of such studies.

The claims file should be reviewed by the 
examiner in conjunction with the examination.  
The examiner must indicate in the examination 
report that the claims file was reviewed.  
The rationale for the opinions, with citation 
to relevant medical findings, must be 
provided.  

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issues of entitlement to service 
connection for osteoarthritis of hands and 
fingers due to cold injuries and entitlement 
to service connection for arthritis of the 
left elbow due to cold injury, in light of 
all pertinent evidence and legal authority.  
If the determinations remain adverse, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond, before the case is 
returned to the Board (if otherwise 
appropriate).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

